DETAILED ACTION
	This Office action is in response to the amendment filed 23 March 2022.  By this amendment, claims 1, 3, 5, 8, 13, and 15 are amended.  Claims 1-20 are currently pending; claims 1-7 and 17-20 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the restriction requirement have been fully considered but they are not persuasive.  (Remarks, pp. 7-8.)  The Restriction Requirement of 5 August 2021 was based upon the consideration of the current claim set at that time (filed 6 March 2020) and in accordance with MPEP §803.  The requirement was deemed proper after consideration of arguments filed 4 October 2021, and made FINAL in the Non-Final Rejection of 24 December 2021.  Applicant is respectfully reminded that rejoinder may be possible if future prosecution renders allowable subject matter and claims non-elected require all limitations of an allowable claim.
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.  Regarding amended claim 8, Applicant argues that the “provision of one or more openings 18 that receive at least one structure mounted temperature sensor 18a allow for thermal measurements direct onto the semiconductor package,” thus the instant invention provides advantages in accuracy of temperature measurements of the semiconductor package/components. (Remarks, pp. 8-9.)  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct temperature measurement of the power electronic components, temperature sensor mounted directly to the surface of the power electronic components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Therefore, the prior art of record reads on the claims as currently drafted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "structure mounted” temperature sensor in the last line.  There is insufficient antecedent basis for this limitation (“structure”) in the claim.  It is unclear whether this limitation is intended to refer to the previously recited “heat dissipation structure” or a different structure.  For the purposes of examination, the former meaning is assumed.  Claims 9-16 depend directly or indirectly from claim 8 and thus also contain this indefinite language.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0150640 A1 to Yamanaka et al. (hereinafter “Yamanaka”).
Regarding independent claim 8, as best understood, Yamanaka (Figs. 4-10) discloses a heat dissipation assembly, comprising: 
a printed circuit board 80 (Fig. 4); 
a heat dissipation structure 60 (Fig. 4); 
a mounting device 30 for housing semiconductor packages 22 sandwiched between the printed circuit board 80 and the heat dissipation structure 60 (Figs. 4, 5); 
the mounting device 30 including a bottom side comprising at least one cavity, structured and arranged to house the semiconductor packages 22 (Fig. 5), and a top side comprising a plurality of holes 41 extending from the bottom side to the top side that accommodate contact pins 21 of the semiconductor packages (Fig. 5); 
wherein the mounting device 30 is fixed to the heat dissipation structure 60 via a fastener 64c (Fig. 4; ¶ 62);
wherein the contact pins 21 of the semiconductor packages extend through the printed circuit board 80 (Fig. 9); and
wherein the top side further includes one or more openings that receive at least one structure mounted temperature sensor (Fig. 18, ¶ 136).
Regarding claim 9, Yamanaka discloses the assembly according to claim 8, further comprising a layer of thermal interface material 23 interposed between the mounting device 30 and the heat dissipation structure 60 (Fig. 9).
Regarding claim 10, Yamanaka discloses the assembly according to claim 8, further comprising a plurality of thermal interface material layers 23 (23 is interpreted as comprising a plurality of layers of the same material) interposed between the semiconductor packages 22 and a structure mounted temperature sensor 28 disposed in one or more openings of the top side (Fig. 18; ¶ 136).
Regarding claim 11, Yamanaka discloses the assembly according to claim 8, wherein the heat dissipation structure 60 is a heatsink, a cold-plate, or a chassis part (¶ 42).
Regarding claim 12, Yamanaka discloses the assembly according to claim 8, wherein the bottom side (of 30) further includes at least one protrusion, structured and arranged to fix at least one of the semiconductor packages 22 (Fig. 5).
Regarding claim 13, Yamanaka discloses the assembly according to claim 8, wherein the fastener comprises screw holes 64c that receive screws to fix the bottom side of the mounting device to the heat dissipation structure (Fig. 4; ¶ 62).
Regarding claim 14, Yamanaka discloses the assembly according to claim 8, wherein the top side further includes one or more alignment pins 43 (Fig. 6).
Regarding claim 15, Yamanaka discloses the assembly according to claim 12, wherein the at least one protrusion is disposed in the at least one cavity (houses semiconductor package 22) (Fig. 5).
Regarding claim 16, Yamanaka discloses the assembly according to claim 8, wherein the mounting device is composed of a low creep plastic material (¶ 80).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
1 July 2022



/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813